Citation Nr: 1431488	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a headache disorder, to include as due to formaldehyde poisoning.


REPRESENTATION


Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1958 to August 1962 and from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's July 2011 substantive appeal reflected his desire to participate in a hearing before a member of the Board.  However, in September 2011 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2013).

The Board notes that a Veteran's claim is not limited solely to the disability identified by the Veteran, but could encompass any headache disorder if it shown that he has such a disorder and it had its clinical onset during, or is otherwise related to, military service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In a similar light, service connection might be warranted for one type of headache disorder and not for another type.  See, e.g., Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (indicating that a claim involving sensorineural hearing loss was not the same as a claim involving conductive hearing loss even though they may have overlapping symptomatology because the two types of hearing loss developed from injuries to different parts of the ear).

This case was previously before the Board in July 2012, when the claim of entitlement to service connection for headaches due to formaldehyde poisoning was remanded in order to obtain a VA examination, updated VA treatment records and thereafter re-adjudication of the claim.  Pursuant to the Board's July 2012 remand instructions, the Veteran was afforded a January 2013 VA examination for headaches.  VA treatment records, from August 2008, have been associated with the electronic record.  Thereafter, the Appeals Management Center (AMC) re-adjudicated the claim and issued a February 2013 supplemental statement of the case.  Thus, the Board finds that there was been substantial compliance with the July 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).


FINDING OF FACT

The Veteran has migraine headaches that did not have their clinical onset during, and are not related to, his active military service, to include as due to formaldehyde poisoning.


CONCLUSION OF LAW

The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Notice was provided to the Veteran, in June 2008, for his claim of entitlement to service connection for headaches, among other claims.  This notice was provided prior to the initial adjudication of the claim.  The Veteran was notified of the evidence necessary to substantiate the claim.  He was also informed that VA would attempt to obtain records from Federal agencies, as well as any identified records from state or local governments, private doctors, hospitals or current or former employers.  The letter notified the Veteran he should provide information on his current disability, information on any injuries, events or diseases that began during service and the relationship between his disability and any events, injuries or diseases during service.  The letter also provided general notice regarding how disability ratings are assigned and how effective dates are assigned.  As the content of the notice letter fully complied with the VCAA requirements, the Board concludes that VA satisfied its duty to notify the Veteran.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and VA treatment records have been obtained and are associated with the claim file.  Additionally, in July 2012 correspondence, the AMC provided the Veteran with an opportunity to identify any private medical treatment providers so that VA could obtain such records on his behalf.  The record does not reflect the Veteran responded to this notification.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Additionally, VA satisfied the duty to assist the Veteran by providing a VA headaches examination to the Veteran in January 2013.  The January 2013 examination report contained sufficient evidence by which to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The VA examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  As such, the examination report is adequate to decide the claim of entitlement to service connection for headaches.  

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the claim of entitlement to service connection for headaches on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding with respect to his claim.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for entitlement to service connection for headaches.  As such, appellate review may proceed without prejudice to the Veteran.  

II.  Merits of the Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

The Veteran asserts that he experiences headaches that had their onset during active military service in the early 1960s in Yokosuka, Japan, when he drank beer that was infused with formaldehyde.  The Veteran maintains that any present headaches are related this in-service incident.  Thus, the Veteran contends that service connection is warranted for a headache disorder.

A review of the Veteran's service treatment records reveals that his August 1958 and March 1965 entrance examinations, for each period of his service, were normal.  Moreover, the March 1965 examination documented that the Veteran denied frequent or severe headaches.  A March 1962 service treatment indicates that the Veteran was given acetylsalicylic acid (ASA) or aspirin for a headache.  A second service treatment record, dated January 1968, noted the Veteran had chronic sinusitis.  At the Veteran's August 1962 and March 1969 separation examinations, for each period of service, the Veteran did not indicate a history of headaches or a current headache problem.  Additionally, at the March 1969 separation examination, the Veteran denied frequent or severe headaches.  However, the evidence shows that the Veteran was treated for the claimed condition during service, as described above, although there is no evidence of formaldehyde poisoning during service. 

Post-service VA treatment records indicate the Veteran reported occasional headaches in December 2005.  In a January 2008 VA treatment record, the Veteran reported a long-term problem with occasional headaches.  In an August 2008 VA treatment record, the Veteran complained of frequent headaches since accidental exposure to formaldehyde in Japan in 1962.  The Veteran also complained of certain medications giving him headaches, documented in February 2010 and July 2011 VA treatment records.  However, VA treatment records do not list any type of headaches as an active problem.

A VA examination for headaches was conducted in January 2013.  The Veteran reported that he been diagnosed with migraine headaches in 1998 by a private physician, which the VA examiner accepted as accurate.  The VA examiner also noted the January 1968 service treatment record for painful sinusitis and noted such was consistent with a sinus headache.  At the January 2013 VA examination, the Veteran reported that he had been prescribed oxycodone for migraines but a February 2012 VA treatment record indicated that this had been prescribed for neck pain.  Nonetheless, the January 2013 VA examiner stated that the type of headaches that the Veteran described during the examination were consistent with migraine headaches, which establishes the existence of a current disability.  
 
The January 2013 VA examiner concluded that while the headaches, described by the Veteran during the examination, were consistent with migraine headaches, such were inconsistent with the January 1968 service treatment record of a one-time acute sinus headache.  The VA examiner also stated that the Veteran did not recall similar sinus headaches after the one time acute illness in service.  The January 2013 VA examiner further stated that no records were found of any in-service diagnosis or treatment for migraine headaches or for exposure to formaldehyde with or without headaches.  Thus, the January 2013 VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service, injury, event or illness.  

The January 2013 examination report tends to show that the Veteran has experienced two types of headaches, a sinus headache during service, and migraine headaches after service that are not related to the in-service headache.  The Board acknowledges that the January 2013 examination report does not specifically address the March 1962 service treatment notation of ASA-headache; however, consistent with the January 2013 VA examiner's opinion, this record does not provide a diagnosis specific to a migraine headache, which is the type of headaches the Veteran currently has.  Moreover, the January 2013 examination report is persuasive because it was made after consideration of the Veteran's medical history, a review of the in-service treatment for headaches, and a physical examination to assess the current type of headaches.  Additionally, the January 2013 examination report finds support in the evidence as the Veteran specifically denied frequent or severe headaches in March 1965 and March 1969 service examinations, both of which were conducted subsequent to the Veteran's claim that his headaches onset between 1960 to 1961 or in 1962.   

In consideration of the evidence of record, the Board finds that the Veteran has migraine headaches that did not have their clinical onset during, and are not related to, his active military service, to include due to formaldehyde poisoning.  Based on the medical evidence in the claims file, there appears to be multiple types of headache disorders a person may experience.  Sinus related headaches are not synonymous with migraine headaches according to the January 2013 VA examiner.  In the Veteran's case, migraine headaches were not identified in the service treatment records.  Thus, the evidence tends to show that, after military service and during the pendency of the claim, the Veteran's headache disorder has been one of migraine headaches, which was not experienced during service.

Notably, there is no evidence to show the Veteran was exposed to formaldehyde in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).
Additionally, the evidence indicates that the Veteran's migraine headaches clinically onset after service, based on the Veteran's statement that he was diagnosed in 1998.  The Board has considered the Veteran's opinion on the matter but it is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the clinical type and etiology of headache disorder that he experiences and has experienced in the past nor does the evidence support the Veteran's contention that his headaches are due to in-service formaldehyde poisoning.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  Here, the symptom of a headache is clearly observable by a lay person, but the information salient to whether service connection is warranted is medical in nature.  

In sum, the Board finds that, although the Veteran had a sinus related headache during service, he has not had this type of headache disorder since service including during the pendency of the claim.  Additionally, although the Veteran has had migraine headaches, this type of headache disorder had its onset after service and is not related to service.  In light of the Board's findings, the Board concludes that service connection for a headache disorder is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

For the foregoing reasons, the Board finds that the claim of service connection for a headache disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a headache disorder, to include as due to formaldehyde poisoning, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


